Exhibit 10.3

VISTEON CORPORATION 2010 INCENTIVE PLAN

PERFORMANCE STOCK UNIT GRANT AGREEMENT

Visteon Corporation, a Delaware corporation (the “Company”), subject to the
terms of the Visteon Corporation 2010 Incentive Plan (the “Plan”) and this
Agreement, hereby grants                                          (the
“Participant”), performance stock units (“Performance Stock Units”) as further
described herein.

1. Grant of Performance Stock Units, Target Award.

(a) The Company hereby grants to the Participant                     
Performance Stock Units, effective as of                              (the
“Grant Date”) and subject to the restrictions set forth in this Agreement. The
Performance Stock Units represent a target number of shares of the Company’s
common stock (“Stock”) to be paid (the “Target Award”) if “Total Shareholder
Return” (as defined below, “TSR”) equals or exceeds $70.00. The actual number of
shares of Stock to be transferred to the Participant, if any (the “Final
Award”), may be less (but not more) than the Target Award, depending on whether
and where TSR falls within the range of $53.50 to $70.00 and upon satisfaction
of the conditions to vesting set forth below in this Agreement. In the event of
certain corporate transactions, the number of Performance Stock Units covered by
this Agreement may be adjusted by the Committee as further described in
Section 13 of the Plan.

(b) For purposes of this Agreement, the “Performance Period” means the period
from the Grant Date through December 31, 2015.

(c) For purposes of this Agreement, “Total Shareholder Return” (or “TSR”) means
the higher of:

(i) the “Highest 20-day Average Closing Price” (as defined below) plus the value
of cash dividends paid on a single share of Stock from the Grant Date through
the last day of the 20-day period in which the Highest 20-day Average Closing
Price was achieved, or

(ii) the “Terminal 20-day Average Closing Price” (as defined below) plus the
value of cash dividends paid on a single share of Stock from the Grant Date
through the last day of the Performance Period.

(d) For purposes of this Agreement, “Highest 20-day Average Closing Price” means
the average closing price of a single share of Stock for that period of 20
consecutive trading days, all of which fall within the Performance Period,
during which that 20-day average closing price is higher than any other period
of 20 consecutive trading days, all of which fall within the Performance Period.

(e) For purposes of this Agreement, “Terminal 20-day Average Closing Price”
means the average closing price of a single share of Stock for that period of 20
consecutive trading days, the last of which is the last trading day occurring
during the Performance Period.

2. TSR Achievement, Percentage Earned, Vesting, Effect of Change in Control.

(a) The Participant’s rights to the Target Award will be based on the
Participant’s continued employment and the extent to which TSR is achieved.
Unless and until TSR of at least $53.50 is achieved, the Participant will have
no right to any portion of the Target Award. If and when TSR of at



--------------------------------------------------------------------------------

least $53.50 is achieved, 33% of the Performance Stock Units making up the
Target Award will be “Earned” (meaning available for potential vesting). Upon
achievement of TSR above $53.50, the percentage of the Target Award Earned will
be determined as follows (with straight-line interpolation if TSR achievement is
between $53.50 and $64.00 or between $64.00 and $70.00):

 

TSR Achievement    % of Target Award Earned

$70.00 (or more)

   100%

$64.00

   67%

$53.50

   33%

<$53.50

   0%

(b) If the Participant remains in the employ of the Company through December 31,
2015, the percentage of the Target Award Earned through that date will vest on
that date.

(c) If a Change in Control (as defined in Paragraph 3(e) of this Agreement)
occurs before the termination of the Participant’s employment with the Company
and before December 31, 2015, (x) the Performance Period will be deemed to have
been terminated immediately before the Change in Control, and (y) the
Performance Stock Units Earned as of the date of the Change in Control will be
converted into time vesting Restricted Stock Units that will vest on
December 31, 2015 if the Participant remains in the employ of the Company
through that date (the “Converted Restricted Stock Units”) and, in addition, the
following rules will apply:

(i) If the Converted Restricted Stock Units are not assumed, converted or
replaced by the acquirer or other continuing entity, the Converted Restricted
Stock Units will become fully vested immediately before the Change in Control
(and any remainder of the Target Award will be forfeited).

(ii) If (A) the Converted Restricted Stock Units are assumed, converted or
replaced by the acquirer or other continuing entity and (B) the Participant’s
employment is terminated within 24 months following the Change in Control,
either (x) by the Company without Cause (other than by reason of death or
disability), or (y) by the Participant for Good Reason, the Converted Restricted
Stock Units will become fully vested immediately upon the termination of the
Participant’s employment (and any remainder of the Target Award will be
forfeited).

(iii) If (A) the Converted Restricted Stock Units are assumed, converted or
replaced by the acquirer or other continuing entity and (B) the Participant’s
employment continues beyond the date that is 24 months after the Change in
Control, the Converted Restricted Stock Units will vest, if at all, in
accordance with Paragraph 2(b), subject to Paragraph 3.

3. Termination of Employment.

(a) Except as set forth in Paragraph 2(c) or in the remaining provisions of this
Paragraph 3 or as otherwise determined by the Committee, the Participant’s
rights to receive any portion of the Target Award will be cancelled immediately
and without notice to the Participant, and no Final Award will be made, if the
Participant terminates employment with the Company before December 31, 2015. A
transfer or assignment of employment to a company that is owned at least 50%
directly or indirectly by the Company shall not be deemed a termination of
employment solely for purposes of Performance Stock Units covered by this
Agreement.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Paragraph 3(a), if the Participant is
placed on an approved leave of absence, with or without pay, the Participant
will continue to be eligible to receive the Final Award as if the Participant
was actively employed during any period of the leave.

(c) Notwithstanding the provisions of Paragraph 3(a), if (i) the Participant’s
employment with the Company is terminated by reason of disability (as defined in
the Company’s long-term disability plan), death, involuntary termination by the
Company without Cause or voluntary termination by the Participant for Good
Reason, (ii) the Participant had remained in the employ of the Company for at
least 180 days following the Grant Date before the termination of the
Participant’s employment with the Company, and (iii) the termination of
employment occurs either before any Change in Control has occurred or more than
24 months after any Change in Control has occurred, the Participant will be
entitled to a “Pro Rata Part” of the “Full Period Award” (as those terms are
defined below). For these purposes:

(i) the “Full Period Award” means that percentage of the Target Award that would
have been Earned and vested as of December 31, 2015 if the Participant had
remained in the employ of the Company through that date; and

(ii) “Pro Rata Part” means a fraction, the numerator of which is the number of
days between the Grant Date and the date of the termination of the Participant’s
employment and the denominator of which is 1,187 (i.e.: the number of days from
the Grant Date through December 31, 2015).

(d) For purposes of this Agreement, the terms “Cause” and “Good Reason” have the
meanings given to those terms, respectively, in the Participant’s Change in
Control Agreement with the Company entered into of even date herewith (“Change
in Control Agreement”).

(e) For purposes of this Agreement, the term “Change in Control” has the meaning
given to that term in the Plan, modified by substituting for paragraph (B) of
the definition of that term in the Plan, the following language:

“(B) within any twelve month period, the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, at the beginning of the twelve month period, constitute the
Board and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved or recommended by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the twelve month period or whose appointment,
election or nomination for election was previously so approved or recommended
(for these purposes, (x) a threatened election contest will be deemed to have
occurred only if any person or entity publicly announces a bona fide intention
to engage in an election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company, and (y) a
withhold vote campaign with respect to any director will not by itself
constitute an actual or threatened election contest);”

4. Payment of Final Award.

(a) The Committee will determine the amount of the Final Award with respect to
the Performance Period, and the Participant will receive shares of Stock in
settlement of the Final Award,

 

3



--------------------------------------------------------------------------------

(i) on a date to be selected by the Company between January 1 and March 15, 2016
(if the Final Award vests on December 31, 2015) or (ii) in any other case in
which the Participant terminates employment and is entitled to accelerated
vesting under Paragraph 2(c) or Paragraph 3, within ten days thereafter, except
to the extent that Code Section 409A(b)(2)(B) (i) requires that payment be
postponed six months and one day after the date of the Participant’s “separation
from service” (the “Settlement Date”). Notwithstanding the foregoing, the
Company may, in its sole discretion and to the extent permitted under Treasury
Regulation § 1.409A-3(j)(4)(ix)(B), terminate this Agreement and pay the
Participant’s Final Award on a Settlement Date upon the occurrence of, or within
30 days before, upon or within twelve months after any Change in Control that
constitutes a “change in the ownership,” a “change in the effective control” or
a “change in the ownership of a substantial portion of the assets” of the
Company within the meaning of Section 409A of the Code.

(b) The number of shares of Stock delivered to the Participant will equal the
number of shares included in the Final Award, less applicable withholding and
brokerage fees associated with the sale of any shares to pay applicable
withholding. Any shares of Stock will be issued in book-entry form, registered
in the Participant’s name or in the name of the Participant’s legal
representatives, beneficiaries or heirs, as the case may be. The Company will
not deliver any fractional share of Stock but will pay, in lieu thereof, cash
equal to the Fair Market Value of such fractional share. Notwithstanding the
foregoing, the Committee may direct that in lieu of settlement through delivery
of Stock, the Participant’s Final Award will be settled by a single lump sum
payment equal to the number of shares of Stock that would otherwise be issued in
settlement of the Final Award multiplied by the Fair Market Value of a share of
the Stock, less applicable withholding taxes. All Performance Stock Units that
have become vested and are settled will be cancelled.

(c) The Company may retain the services of a third-party administrator to
perform administrative services in connection with the Plan. To the extent the
Company has retained such an administrator, any reference to the Company will be
deemed to refer to any such third-party administrator retained by the Company,
and the Company may require the Participant to exercise the Participant’s rights
under this Agreement only through such third-party administrator.

5. Dividend Equivalents.

Upon distribution of the Final Award, the Participant will be entitled to
receive payment of the same amount of cash, subject to applicable taxes, that
the Participant would have received as cash dividends, as if, on each record
date during the period beginning on the Grant Date and ending on the date of
settlement of the Final Award, the Participant had been the holder of record of
a number of shares of Stock equal to the number of shares included in the
Participant’s Final Award.

6. Withholding.

(a) Upon distribution of the Final Award, the Company may satisfy its tax
withholding obligations in any manner determined by the Committee, including by
withholding a portion of the Participant’s cash compensation or by withholding a
number of shares of Stock having a Fair Market Value, as determined by the
Committee, equal to the amount required to be withheld. The Fair Market Value of
any fractional share of Stock remaining after the withholding requirements are
satisfied will be paid to the Participant in cash. The Company may also require
the Participant to deliver a check in the amount of any tax withholding
obligation, or to otherwise indemnify the Company, as a condition to the
issuance of any stock hereunder.

(b) Dividend equivalents paid on Performance Stock Units are subject to
applicable tax withholding as described in Paragraph 6(a).

 

4



--------------------------------------------------------------------------------

7. Conditions on Award.

(a) Notwithstanding anything herein to the contrary, the Committee may cancel an
award of Performance Stock Units, and may refuse to settle the Final Award, if
before a Change in Control and during the period from the date of the
Participant’s termination of employment from the Company to the date of
settlement of the Final Award, the Committee determines that the Participant has
either (i) refused to be available, upon request, at reasonable times and upon a
reasonable basis, to consult with, supply information to and otherwise cooperate
with the Company with respect to any matter that was handled by the Participant
or under the Participant’s supervision while the Participant was in the employ
of the Company or (ii) engaged in any activity in violation of the
non-competition and/or non-solicitation covenants under the Employment Agreement
or the Change in Control Agreement, as may apply.

(b) Notwithstanding anything herein to the contrary, the Participant may be
required to forfeit or repay any or all shares of Stock and/or dividend
equivalents received by the Participant under this Agreement pursuant to the
terms of any compensation recovery or clawback policy that may be adopted by or
applicable to the Company under the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

8. Nontransferability.

Except as provided in Paragraph 9 of this Agreement, the Participant has no
right to sell, assign, transfer, pledge, or otherwise alienate the Performance
Stock Units, and any attempted sale, assignment, transfer, pledge or other
conveyance will be null and void.

9. Beneficiary.

The Participant may designate a beneficiary to receive any settlement of any
Final Award that may be made on or after the Participant’s death on the form or
in the manner prescribed for such purpose by the Committee. Absent such
designation, the Participant’s beneficiary will be the Participant’s estate. The
Participant may from time to time revoke or change the beneficiary designation
without the consent of any prior beneficiary by filing a new designation with
the Company. If the Participant designates his spouse as beneficiary, such
designation automatically will become null and void on the date of the
Participant’s divorce or legal separation from such spouse. The last such
designation received by the Company will be controlling; provided, however, that
no designation, or change or revocation thereof, will be effective unless
received by the Company before the Participant’s death, and in no event will any
designation be effective as of a date before such receipt. If the Committee is
in doubt as to the identity of the beneficiary, the Committee may deem the
Participant’s estate as the beneficiary, or the Company may apply to any court
of appropriate jurisdiction and such application will be a complete discharge of
the liability of the Company therefor.

10. Securities Law Restrictions.

(a) The Participant acknowledges that any stock that may be transferred to the
Participant in settlement of the Final Award, is being acquired for investment
purposes only and not with a view to resale or other distribution thereof to the
public in violation of the Securities Act of 1933, as amended (the “Act”). The
Participant agrees and acknowledges, with respect to any stock that has not been
registered under the Act, that (i) the Participant will not sell or otherwise
dispose of such stock except pursuant to an effective registration statement
under the Act and any applicable state securities laws, or in a transaction
which in the opinion of counsel for the Company is exempt from such
registration, and (ii) a legend may be placed on the certificates for the stock
to such effect. As further

 

5



--------------------------------------------------------------------------------

conditions to the issuance of the stock, the Participant agrees for himself or
herself, the Participant’s beneficiary, and the Participant’s heirs, legatees
and legal representatives, before such issuance, to execute and deliver to the
Company such investment representations and warranties, and to take such other
actions, as the Committee determines may be necessary or appropriate for
compliance with the Act and any applicable securities laws.

(b) Notwithstanding anything herein to the contrary, the Committee, in its sole
and absolute discretion, may delay settlement of or transferring stock to the
Participant or the Participant’s beneficiary in settlement of the Final Award or
may impose restrictions or conditions on the Participant’s (or any
beneficiary’s) ability to directly or indirectly sell, hypothecate, pledge,
loan, or otherwise encumber, transfer or dispose of the stock, if the Committee
determines that such action is necessary or desirable for compliance with any
applicable state, federal or foreign law, the requirements of any stock exchange
on which the stock is then traded, or is requested by the Company or the
underwriters managing any underwritten offering of the Company’s securities
pursuant to an effective registration statement filed under the Act.

11. Voting Rights.

The Participant will have no voting rights with respect to the Performance Stock
Units at any time before distribution of the Final Award.

12. Limited Interest.

(a) The grant of the Performance Stock Units will not be construed as giving the
Participant any interest other than as provided in this Agreement. The
Participant will have no rights as a shareholder as a result of the grant or
vesting of the Performance Stock Units unless and until shares of Stock are
issued in settlement of the Final Award.

(b) The grant of the Performance Stock Units will not confer on the Participant
any right to continue as an employee or continue in service of the Company, nor
interfere in any way with the right of the Company to terminate the
Participant’s employment at any time.

(c) The grant of the Performance Stock Units will not affect in any way the
right or power of the Company to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger, consolidation or business combination
of the Company, or any issuance or modification of any term, condition, or
covenant of any bond, debenture, debt, preferred stock or other instrument ahead
of or affecting the stock or the rights of the holders thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business or any other Company act or proceeding, whether
of a similar character or otherwise.

(d) The Participant acknowledges and agrees that the Plan is discretionary in
nature and limited in duration, and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time. The grant of the Performance
Stock Units under the Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of Performance Stock Units or
benefits in lieu of Performance Stock Units in the future. Future grants, if
any, will be at the sole discretion of the Committee, including, but not limited
to, the timing of any grant, the number of shares or units to be granted, and
restrictions placed on such shares or units.

 

6



--------------------------------------------------------------------------------

13. Consent to Transfer of Personal Data.

The Participant voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this paragraph. The
Participant is not obliged to consent to such collection, use, processing and
transfer of personal data. However, failure to provide the consent may affect
the Participant’s ability to participate in the Plan. The Company holds certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all options or any
other entitlement to shares of stock or units awarded, canceled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). Visteon Corporation and/or its
subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of the Participant’s
participation in the Plan, and the Company may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, or elsewhere throughout the world, such as the United States. The
Participant authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
the Participant’s behalf to a broker or other third party with whom the
Participant may elect to deposit any shares of stock acquired pursuant to the
Plan. The Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company; however, withdrawing consent may affect the Participant’s ability to
participate in the Plan.

14. Incorporation by Reference.

The terms of the Plan are expressly incorporated herein by reference.
Capitalized terms not otherwise defined in this Agreement have the meanings
ascribed to them under the Plan. In the event of any conflict between this
Agreement and the Plan, the Agreement will govern.

15. Governing Law.

This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware, without reference to any conflict of laws principles
thereof.

16. Severability.

In the event any provision of the Agreement is held illegal or invalid for any
reason, the illegality or invalidity will not affect the remaining provisions of
the Agreement, and the Agreement will be construed and enforced as if the
illegal or invalid provision has not been inserted.

17. Amendment.

This Agreement may not be amended, modified, terminated or otherwise altered
except by the written consent of Visteon Corporation and the Participant.

18. Counterparts.

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

7



--------------------------------------------------------------------------------

VISTEON CORPORATION

By:

   

 

8